Title: To John Adams from Nathaniel Lord, 2 May 1807
From: Lord, Nathaniel
To: Adams, John



Sir,
Ipswich, May 2, 1807.

Be pleased to accept from an obscure individual a copy of a work, which after much care and labor he has prepared for the public, under an impression that it would be agreeable to the sons of science in general, and in particular that those more immediately interested would find their curiosity more peculiarly gratified.
Give me leave to trouble you with an inquiry, whether you can give me the genealogy or family connexion of the several persons on the catalogue by the name of Adams.
With the sincerest wishes for your health and happiness, I have the honor to be, / Sir, / your obedient servant,
Nathaniel Lord 3d.